DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-10, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB’069 (GB 2114069).
Regarding claim 1, FIG. 2 of GB’069 teaches a tire comprising a tread portion including a plurality of inclined grooves that are dog-bone shaped.  Each inclined groove consists of a first portion, a second portion, and a third portion connecting the first portion and the second portion.  The first portion has a groove width gradually decreasing from a lengthwise center thereof to both ends thereof.  The second portion has a groove width gradually decreasing from a lengthwise center thereof to both ends thereof.  The third portion extends linearly over an entire length thereof at a constant groove width.  The constant groove width of the third portion is smaller than the groove width of the whole first portion except both ends thereof and the whole second portion except both ends thereof. The first portion, the second portion, and third portion are inclined to the same side with respect to the tire circumferential direction. 
Regarding claim 7-10, FIG. 2 of GB’069 satisfies the claimed limitation.
Regarding claim 12, FIG. 2 of GB’069 illustrates dog-bone shaped inclined grooves closer to the equatorial plane have a shorter length than dog-bone shaped inclined groove closer to each respective tread end. 
Regarding claim 14, FIG. 2 of GB’069 satisfies the claimed limitation.
Regarding claim 16, FIG. 2 of GB’069 satisfies the claimed limitation.  The first portion of the first inclined groove (dog-bone shaped inclined grooves closer to the tread ends) are larger and therefore has a greater length than the first portion of the second inclined groove (dog-bone shaped inclined grooves closer to the equatorial plane).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over GB’069 (GB 2114069).
Regarding claim 2, GB’069 is silent to the third portion being in contact with a flat surface in a state where the tire is loaded with a tire load of 1.5kN with zero camber angle.  However, the tire of GB’069 satisfying the claimed limitation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the first portion of the dog-bone shaped inclined grooves closest to a tire equatorial plane is sufficiently small and the third portion is extremely close to the equatorial plane such that the claimed limitation would be reasonably satisfied.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over GB’069 (GB 2114069) in view of Matsunami et al. (US 2014/0190607).
Regarding claim 4, GB’069 does not disclose in terms of a groove volume per unit area, the third portion is 20%-60% of the first portion and the second portion.  However, Matsunami et al. teaches a motorcycle tire tread comprising secondary oblique grooves consisting of a first portion 9, second portion 9, and a third portion 15 (FIG. 2).  Matsunami et al. discloses D3 (depth of a third portion) is 20%-60% of D2 of the gradually widening part 13 (depth of a first portion and a second portion) for preventing cracks and obtaining good wet performance (FIG. 4, [0061], [0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of GB’069 in term of a groove volume per unit area, the third portion is 20%-60% of the first portion and the second portion since Matsunami et al. teaches a motorcycle tire tread comprising secondary oblique grooves wherein D3 = 20%-60% of D2 for the benefits of preventing cracks and obtaining good wet performance
Regarding claim 5, GB’069 does not state a groove width of the outer portion of the third portion is 60% or less of the first portion and the second portion.  However, Matsunami et al. teaches a motorcycle tire tread comprising secondary oblique grooves consisting of a first portion 9, second portion 9, and a third portion 15.  The third portion has a width W3 that is 0.4-0.6 times a width W2 of the first portion and the second portion for preventing cracks and improving groove edge effect (good griping on wet roads) ([0066]-[0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of GB’069 with a groove width of the outer portion of the third portion that is 60% or less of the first portion and the second portion since Matsunami et al. teaches a motorcycle tire tread including secondary oblique grooves wherein  W3 = 0.4-0.6 times W2 for the benefits of preventing cracks and obtaining edge effect. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GB’069 (GB 2114069) in view JP’569 (JP 2007-223569).
Regarding claim 6, GB’069 does not recite the groove depth of the third portion is 80%-120% of the first portion and the second portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of GB’069 with a groove depth of the third portion between 80% and 120% endpoints included of the first portion and the second portion because it is well-known in the tire art for inclined grooves of a motorcycle tire tread to have the same depth along its entire length as shown by FIG. 1 of JP’569. 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GB’069 (GB 2114069) in view of Kuwahara (US 2014/0158260). 
Regarding claim 13, GB’069 does not illustrate the first portion of the first inclined grooves (the inclined grooves having the larger length) reach a tire equator and the first portion of the second inclined grooves (the inclined having the shorter length) does not reach the tire equator.  However, Kuwahara teaches a motorcycle tire comprising a tread including a plurality of inclined grooves 10, 12 wherein main inclined grooves 10 have a larger length than the length of the shoulder inclined grooves 12.  The main inclined grooves 10 (the longer inclined grooves) reaches the tire equator since Kai ranges between 0-5% of the developed half tread width w ([0044]).  Kuwahara teaches a tread pattern having an arrangement of inclined grooves that improves stable handling and riding comfort in wet road ([0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-arrange the dog-bone shaped inclined grooves of the tire of GB’069 such that “the first portion of the first inclined groove reaches a tyre equator, and the first portion of the second inclined groove does not reach the tyre equator” since Kuwahara teaches a motorcycle tire tread pattern arranging a plurality of inclined grooves wherein the longer inclined grooves reaches the tire equator and the shorter inclined grooves do not reach the tire equator for the benefits of stable handling and riding comfort on wet roads and providing a known motorcycle tread arrangement of inclined grooves yields predictable results. 
Regarding claim 15, GB’069 is silent to a distance in the tyre axial direction between an inner end of the second inclined groove and the tyre equator is 5%-10% of a tread width.  However, Kuwahara teaches a motorcycle tire tread comprising a plurality of inclined grooves wherein inclined grooves 10 (first inclined groove) are located at the tire equatorial plane C and inclined grooves 12A (second inclined groove) are spaced from the tire equatorial plane at a distance Ci1 (FIG. 3) that is 20-30% of the developed half tread width w ([0062]), which is 10-15% of the tread width.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dog-bone shaped inclined grooves that are closer to each tread edge and spaced from the tire equatorial plane in the tire (second inclined groove) of GB’069 to be spaced at a distance in the tyre axial direction between an inner end of the second inclined groove and the tyre equator between 5%-10% of a tread width since Kuwahara teaches a motorcycle tire tread comprising inclined grooves located at the tire equatorial plane and additional inclined grooves spaced from the tyre equatorial plane at a distance Ci1 that is 20-30% of the developed half tread width w (10-15% of the tread width) and providing a known and suitable distance in a motorcycle tire tread yields predictable results. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB’069 (GB 2114069) in view of at least one of Ofensend (US 2,327,057) and US’692 (US 2017/0120692).
Regarding claim 19, GB’069 is silent to the third portion includes an outer portion and an inner portion wherein the inner portion has a groove width larger than the outer portion.  Ofensend teaches a tire tread comprising grooves 12 having an undercut/widened groove bottom (inner portion) for the benefits of increasing slippage resistance and tread stability (col. 2, lines 20-35; FIG. 2-FIG.3; FIG 4-FIG. 5).  Alternatively, US’692 teaches a transverse groove changing in width along its length (FIG. 1 and reference character 6) wherein the transverse groove along the depth direction comprises a first part opening onto the tread surface (outer portion) and a void part forming a channel (inner portion) for the benefits of drainage ([0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of GB’069 having a third portion including an outer portion arranged on a ground contacting surface side and an inner portion arranged radially inside the outer portion and having a groove width larger than the outer portion since Ofensend teaches a tire tread comprising grooves 12 having an undercut (widened bottom portion) for the benefits of increasing slippage resistance and tread stability and/or US’692 teaches a tire tread having a transverse groove changing in width along its length wherein the transverse groove along the depth direction comprises a first part opening onto the tread surface (outer portion) and a void part forming a channel (inner portion) for the benefits of drainage.
Regarding claim 20, the tire of GB’069 in view of at least one of Ofensend and US’692 would satisfy the claimed limitations.  See FIG. 3 and FIG. 5 of Ofensend and/or FIG. 3 and FIG. 4 of US’692. 
Prior art of interest
US D718,701
US D748040
Allowable Subject Matter
Claims 11, 17, and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 11:  the prior art of record fails to render obvious a pneumatic tire comprising a plurality of inclined grooves wherein each of the inclined grooves extends from a crown region to a shoulder region, each of the inclined grooves consists of a first portion arranged on the crown region side, a second portion arranged on the shoulder region side, and a third portion connecting the first portion and the second portion and a length in a tyre axial direction of the first portion is smaller than a length in the tyre axial direction of the second portion in combination with the remaining claimed subject matter of claim 1. 
For claim 17: the prior art of record fails to render obvious a pneumatic tire comprising a plurality of inclined grooves wherein each of the inclined grooves extends from a crown region to a shoulder region, each of the inclined grooves consists of a first portion arranged on the crown region side, a second portion arranged on the shoulder region side, and a third portion connecting the first portion and the second portion and the length in the tyre axial direction of the second portion is 20% or more and 30% or less of a tread width in combination with the remaining claimed subject matter of claim 1. 
For claim 21: the prior art of record fails to render obvious a pneumatic tire comprising a plurality of inclined grooves wherein each of the inclined grooves extends from a crown region to a shoulder region, each of the inclined grooves consists of a first portion arranged on the crown region side, a second portion arranged on the shoulder region side, and a third portion connecting the first portion and the second portion and the first portion of the first inclined groove is inclined so as to have an angle gradually increasing axially outwardly with respect to the tyre circumferential direction, and the first portion of the second inclined groove has a groove wall on one side in the tyre circumferential direction extending linearly over an entire length except an axially inner end thereof in combination with any intervening claim and base claim.
For claim 22: the prior art of record fails to render obvious a pneumatic tire comprising a plurality of inclined grooves wherein each of the inclined grooves extends from a crown region to a shoulder region, each of the inclined grooves consists of a first portion arranged on the crown region side, a second portion arranged on the shoulder region side, and a third portion connecting the first portion and the second portion and the second portion is formed by a plurality of linear portions extending linearly and connected successively, and among the linear portions, the axially outer linear portion has a larger angle with respect to the tyre circumferential direction in combination with the remaining claim subject matter of claim 1.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        07/16/2022